COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-02-351-CV





JIM MABREY, MARK PRUNEAU, 		APPELLANTS

IRVING NAPERT, ALLEN EASTY, 

THOMAS WENDT, WILLIAM FARQUHAR, 

SEAN BINDLEY, FRED SYLVESTER, 

AND FIBER.TV				



V.		



SANDSTREAM, INC.			APPELLEE



 	----------

FROM THE 236
TH
 
DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On January 23, 2003, we notified appellants Irving Napert, Allen Easty, Thomas Wendt, William Farquhar, Sean Bindley, Fred Sylvester, and Fiber.TV that their brief had not been filed as required by T
EX.
 R. A
PP.
 P. 38.6(a).  We stated we would dismiss their appeal for want of prosecution unless these appellants or any party desiring to continue their appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Accordingly, we dismiss the appeal of Irving Napert, Allen Easty, Thomas Wendt, William Farquhar, Sean Bindley, Fred Sylvester, and Fiber.TV for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).
 

Also on January 23, 2003, we received a second supplemental clerk's record containing a trial court order dismissing appellee Sandstream, Inc.'s claims against Mark Pruneau pursuant to these parties' settlement agreement.  Consequently, on March 27, 2003, we notified appellant Mark Pruneau that we would dismiss his appeal unless he or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing his appeal.  We have not received any response; therefore, we dismiss Mark Pruneau's appeal.

The appeal of Jim Mabrey remains pending.  Thus, the appeal shall hereafter be styled: Jim Mabrey v. Sandstream, Inc.

Mark Pruneau, Irving Napert, Allen Easty, Thomas Wendt, William Farquhar, Sean Bindley, Fred Sylvester, and Fiber.TV shall each pay their costs of 
appeal, for which let execution issue.		





PER CURIAM 		





PANEL D:	CAYCE, C.J.; DAY and LIVINGSTON, JJ.



DELIVERED: May 8, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.